DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 08/05/21.
	The reply filed 08/05/21 affects the application 16/333,018 as follows:
1.      Claim 1 has been amended. New claims 7 and 8 have been added. New ground(s) rejections necessitated by Applicant’s amendment are set forth herein below.  Claims 1, 7 and 8 the invention of Group I are prosecuted by the examiner. Claims 4 and 6 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1, 4, 6-8 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eklund et al. (US 20040022850 A1) in view of Hu et al. (CN 101864607 A; Machine-English Translation), Schmitz et al. (US 2,308,031 A) and Tasker (US 2667481 A).
Claim 1 is drawn to a method for producing water-soluble hydroxyethyl cellulose, the method comprising steps of: reacting ethylene oxide with alkali cellulose such that an average 
Eklund et al. disclose a pharmaceutical modified release formulation comprising a pharmacologically active substance and a modified water-soluble polysaccharide, which modified water-soluble polysaccharide is obtainable by: a) forming a precipitate of a water-soluble polysaccharide by contacting a solution of the water-soluble polysaccharide with a solvent in which the polysaccharide is poorly soluble or insoluble; or b) milling a water-soluble polysaccharide (see abstract).  Furthermore, Eklund et al. disclose that the modified water-soluble polysaccharides provide modified release formulations with high tablet hardness (see abstract).  In addition, Eklund et al. disclose that also claimed are a process for preparing the modified release formulation, and the use of the modified water-soluble polysaccharides as an excipient in a pharmaceutical formulation (see abstract). Also, Eklund et al. disclose that HEC is a hydroxyethyl ether of cellulose prepared by etherifying one or more of the reactive hydroxyl groups in cellulose with ethylene oxide, and that typically etherification is carried out by treating cellulose with a base, such as sodium hydroxide followed by reaction with ethylene oxide (see page 3, [0023]).  Furthermore, Eklund et al. disclose that the number of hydroxyls etherified in each anhydroglucose unit (the degree of substitution) affects the physical properties of the resulting HEC and that generally, the HEC will have a degree of substitution of from 0.5 to 3, preferably from 1 to 2.5  (see page 3, [0023]).  It should be noted that the Examiner considers a 

The difference between Applicant’s claimed method and the method of Eklund et al. is that Applicant alkali cellulose is obtained by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous solution of an alkali for reaction of the cellulose with the alkali, and Eklund et al. do not disclose preparing hydroxyethyl cellulose which does not exhibit water solubility from which the water-soluble hydroxyethyl cellulose is subsequently prepared.
Hu et al. disclose a method for producing hydroxyethyl cellulose, the method comprising steps of: reacting ethylene oxide with alkali cellulose to produce a low mole substitution degree of hydroxyethyl cellulose HEC (see abstract; see also Description, 1st paragraph).  Also, Hu et al. disclose that the alkali cellulose component includes 30% by weight of alpha cellulose, 17% by weight of NaOH, and the rest is water (see Description, page 3 of 4, 2nd paragraph). Furthermore, Hu et al. disclose that the molar substitution degree on a single glucose ring in the HEC macromolecular chain in the step (1) is 0.35 to 1.1 (see Description, page 3 of 4, line 6). It should be noted that an average additional molar number of ethylene oxide per glucose unit of the alkali cellulose is 0.1 mol or more and 0.5 mol or less is encompassed by the molar substitution degree on a single glucose ring in the HEC macromolecular chain of 0.35 to 1.1 taught by Hu et al. (e.g.; 0.5 mol is encompassed by 0.35 to 1.1 mol).
st paragraph). Furthermore, Schmitz et al. disclose that although the process and apparatus of this invention is of general utility in the separation of the solid and the liquid components of a mixture, it is particularly suitable for the separation of a fibrous material from a slurry comprising a fibrous material and a liquid suspension medium, for example, the separation of alkali cellulose from a caustic soda solution (sodium hydroxide), the separation of wood pulp from the treating solution, or the separation of fibrous masses of cellulose ethers and esters from their liquid media (see page 1, left col., 1st paragraph). Also, Schmitz et al. disclose that invention is discussed with specific reference to the separation of a slurry of cellulose in a solution of alkali such as obtained in the preparation of alkali cellulose (see page 1, right col., last paragraph to page 2). In addition, Schmitz et al. disclose obtaining alkali cellulose by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous solution of an alkali (caustic soda or sodium hydroxide solution) for reaction of the cellulose with the alkali (see page 4, Examples I-III).  Also, Schmitz et al. disclose that the separation of most slurries can produce or yield alkali cellulose of a desirable physical characteristic (page 4, lines 17-23).
Tasker discloses a method for producing water-soluble hydroxyethyl cellulose, comprising reacting ethylene oxide with alkali cellulose until an alkali-soluble, water insoluble hydroxyalkyl cellulose (i.e.; which does not exhibit water solubility) having an average degree of substitution of 0.1 to 0.5 alkylene oxide group per C6H10O5 unit (i.e.; per glucose unit) is attained, washing out with water the salt contained in the water insoluble ether, drying the 6H10O5 unit is obtained (see claim 6).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Eklund et al., Hu et al., Schmitz et al. and Tasker, to prepare water-soluble hydroxyethyl cellulose such as a water-soluble hydroxyethyl cellulose with an average additional molar number of ethylene oxide per glucose unit of the alkali cellulose of 0.5 mol or molar degree of substitution comprising reacting ethylene oxide with alkali cellulose and to produce a water insoluble hydroxyalkyl cellulose (i.e.; which does not exhibit water solubility) as taught by Tasker, and in which the alkali cellulose is obtained by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous solution of an alkali for reaction of the cellulose with the alkali as taught by Schmitz et al., and to further react the water-insoluble cellulose with ethylene oxide as taught by Tasker until a water-soluble hydroxyethyl cellulose is produced, and then to mill or pulverized the water-soluble hydroxyethyl cellulose such as mechanically such as to use it in tablet preparation to produce tablets with improved compaction properties or use it in the preparation of modified release formulation and/or as an excipient in a pharmaceutical formulation as taught by Eklund et al.
One having ordinary skill in the art would have been motivated in view of Eklund et al., Hu et al., Schmitz et al. and Tasker, to prepare water-soluble hydroxyethyl cellulose such as a water-soluble hydroxyethyl cellulose with an average additional molar number of ethylene oxide per glucose unit of the alkali cellulose of 0.5 mol or molar degree of substitution comprising reacting ethylene oxide with alkali cellulose and to produce a water insoluble hydroxyalkyl 
It should be noted that it is obvious to obtain the alkali cellulose by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous solution of an alkali for reaction of the cellulose with the alkali such as to more effectively react it with the ethylene oxide. Also, it should be noted that it is obvious to use different concentrations of the aqueous solution of alkali such as 10 to 30% by mass and different amount of the aqueous solution of alkali such as 1,000 to 6,000 parts by mass with respect to 100 parts by mass of the cellulose as disclosed or suggested by Eklund et al., Eklund et al., Hu et al., Schmitz et al. and Tasker, and also based on factors such as type of cellulose used and the amount or average degree of substitution of 0.1 to 0.5 alkylene oxide group per C6H10O5 unit (i.e.; per glucose unit)  desired in the water-soluble hydroxyethyl cellulose produced. Furthermore, it is obvious to use filtration including pressure filtration as disclosed by Schmitz et al. to separate the liquid component from the slurry. Also, it should be noted that it is obvious to wash the hydroxyethyl cellulose mass (i.e.; cake) with a washing solvent of different % by mass such as an organic solvent as taught by Eklund et al., such as methanol and also different by mass water, so as to purify the hydroxyethyl 
Response to Arguments
Applicant's arguments with respect to claims 1, 7, 8 have been considered but are not found convincing.
The Applicant argues that the Eklund reference discloses to mill a water-soluble polysaccharide to produce a modified water-soluble polysaccharide and fails to disclose or suggest producing a water-soluble polysaccharide by milling or pulverizing a polysaccharide, which does not exhibit water solubility.
However, Applicant’s method comprises the specific recited steps and does not exclude other steps which can be responsible for converting the water-insoluble polysaccharide to a water-soluble polysaccharide as taught by Tasker. Furthermore, Eklund et al. also disclose milling or pulverizing their water-soluble polysaccharide.  More importantly, the above rejection was made by applying Eklund et al., Hu et al., Schmitz et al. and Tasker. And, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Eklund et al., Hu et al., Schmitz et al. and Tasker, to prepare water-soluble hydroxyethyl cellulose such as a water-soluble hydroxyethyl cellulose with an average additional molar number of ethylene oxide per glucose unit of the alkali cellulose of 0.5 mol or molar degree of substitution comprising reacting ethylene oxide with alkali cellulose and to produce a water insoluble hydroxyalkyl cellulose (i.e.; which does not exhibit water solubility) as taught by Tasker, and in which the alkali cellulose is obtained by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous solution of an alkali for reaction of the 
The Applicant argues that the secondary references Hu and Schmitz are irrelevant to produce a water-soluble polysaccharide by milling or pulverizing a polysaccharide, which does not exhibit water solubility.
However, Hu et al. disclose a method for producing hydroxyethyl cellulose, the method comprising steps of: reacting ethylene oxide with alkali cellulose to produce a low mole substitution degree of hydroxyethyl cellulose HEC (see abstract; see also Description, 1st paragraph).  Also, Hu et al. disclose that the alkali cellulose component includes 30% by weight of alpha cellulose, 17% by weight of NaOH, and the rest is water (see Description, page 3 of 4, 2nd paragraph). Furthermore, Hu et al. disclose that the molar substitution degree on a single glucose ring in the HEC macromolecular chain in the step (1) is 0.35 to 1.1 (see Description, page 3 of 4, line 6). It should be noted that an average additional molar number of ethylene oxide per glucose unit of the alkali cellulose is 0.1 mol or more and 0.5 mol or less is encompassed by the molar substitution degree on a single glucose ring in the HEC macromolecular chain of 0.35 to 1.1 taught by Hu et al. (e.g.; 0.5 mol is encompassed by 0.35 to 1.1 mol).  And, Schmitz et al. disclose a process and apparatus for separating the solid and liquid components of a slurry, and more particularly it relates to a process and apparatus for the continuous mechanical separation of the solid components from the liquid suspension medium of a slurry (see page 1, left col., 1st st paragraph). Also, Schmitz et al. disclose that invention is discussed with specific reference to the separation of a slurry of cellulose in a solution of alkali such as obtained in the preparation of alkali cellulose (see page 1, right col., last paragraph to page 2). In addition, Schmitz et al. disclose obtaining alkali cellulose by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous solution of an alkali (caustic soda or sodium hydroxide solution) for reaction of the cellulose with the alkali (see page 4, Examples I-III).  Also, Schmitz et al. disclose that the separation of most slurries can produce or yield alkali cellulose of a desirable physical characteristic (page 4, lines 17-23).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Eklund et al., Hu et al., Schmitz et al. and Tasker, to prepare water-soluble hydroxyethyl cellulose such as a water-soluble hydroxyethyl cellulose with an average additional molar number of ethylene oxide per glucose unit of the alkali cellulose of 0.5 mol or molar degree of substitution comprising reacting ethylene oxide with alkali cellulose and to produce a water insoluble hydroxyalkyl cellulose (i.e.; which does not exhibit water solubility) as taught by Tasker, and in which the alkali cellulose is obtained by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous 
The Applicant argues that regarding new dependent claims 7 and 8, no corresponding technical features recited in these claims are disclosed or suggested in any of the cited references. Accordingly, a person having ordinary skill in the art cannot arrive at claims 7 and 8 from the disclosures of the cited references with a reasonable expectation of success, and claims 7 and 8 are not obvious in view of the cited references.
However, the above rejection was made by applying Eklund et al., Hu et al., Schmitz et al. and Tasker. And, it should be noted that it is obvious to obtain the alkali cellulose by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous solution of an alkali for reaction of the cellulose with the alkali such as to more effectively react it with the ethylene oxide. Also, it should be noted that it is obvious to use different concentrations of the aqueous solution of alkali such as 10 to 30% by mass and different amount of the aqueous solution of alkali such as 1,000 to 6,000 parts by mass with respect to 100 parts by mass of the cellulose as disclosed or suggested by Eklund et al., Eklund et al., Hu et al., Schmitz et al. and Tasker, and also based on factors such as type of cellulose used and the amount or average degree of substitution of 0.1 to 0.5 alkylene oxide group per C6H10O5 unit (i.e.; per glucose unit)  desired in the water-soluble hydroxyethyl cellulose produced. Furthermore, it is obvious to use filtration including pressure filtration as disclosed by Schmitz et 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Eklund et al., Hu et al., Schmitz et al. and Tasker, to prepare water-soluble hydroxyethyl cellulose such as a water-soluble hydroxyethyl cellulose with an average additional molar number of ethylene oxide per glucose unit of the alkali cellulose of 0.5 mol or molar degree of substitution comprising reacting ethylene oxide with alkali cellulose and to produce a water insoluble hydroxyalkyl cellulose (i.e.; which does not exhibit water solubility) as taught by Tasker, and in which the alkali cellulose is obtained by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous solution of an alkali for reaction of the cellulose with the alkali as taught by Schmitz et al., and to further react the water-insoluble cellulose with ethylene oxide as taught by Tasker until a water-soluble hydroxyethyl cellulose is produced, and then to mill or pulverized the water-soluble hydroxyethyl cellulose such as mechanically such as to use it in tablet preparation to produce tablets with improved compaction properties or use it in the preparation of modified release formulation and/or as an excipient in a pharmaceutical formulation as taught by Eklund et al.

Applicant's arguments with respect to claims 1, 7, 8 have been considered but are moot with respect to the new ground(s) of rejection.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623